Hon. Raymond F. Blount                Opinion No. M-703
Secretary-Treasurer
Anatomical Board of State of Texas    Re: Is a college of osteo-
University of Texas, Medical Branch       pathic medicine chartered
Galveston, Texas 77550                    and located in Texas en-
                                          titled to be represented
                                          by membership on the Ana-
                                          tomical Board of Texas
                                          under provisions of
                                          Article 4583, Vernon's
                                          Civil Statutes?
Dear Mr. Blount:

     You have requested an opinion from this office concerning
the above question.  Your statement of facts reads, in part,
as follows:

          "Texas College of Osteopathic Medicine has
     obtained a charter from the State of Texas, copy
     enclosed: a faculty has been employed, all of whom
     are on active duty now; and the students for the
     first year have been admitted and have accepted.

          “Texas College of Osteopathic Medicine has the
     approval of the Texas Association of Osteopathic
     Physicians and Surgeons, and receives development
     funds from this organization; also, Texas College
     of Osteopathic Medicine is accredited by the American
     Osteopathic Association - copy enclosed - the agency
     recognized by and designated by the Federal authori-
     ties for this function.




                           -3401-
                                                       c.   .,




Hon. Raymond F. Blount, page 2        (M-703)


          "For the first year the College will be located
     in an entire fiopr of the Fort Worth Osteopathic
     Hospital and adjacent areas.

          "In summary, Texas College of Osteopathic
     Medicine is now an accredited operating medical
     college in the State of Texas.

          "We are now informed that as an accredited medical
     college in Texas we may become eligible for membership
     on the Anatomical Board of the State of. Texas..."

     Yourquestion   is:

          "Does the Anatomical Law of 1907, Section 1
     include a college of 'Osteopathic Medicine' along'with
     the 'usual medical schools', and this entitle it to
     representation on the board?"

     Article 4583, Vernon's Civil Statutes, is the law applicable
to this question and states in pertinent part as follows:

          "The professor of anatomy,and the professor of
     surgery of each of the medical schools or colleges
     now incorporated, and of the several medical and
     dental schools and colleges which may hereafter be
     incorporate~d in this State are constituted a board,
     to be known as the Anatomical Board of the State of
     Texas ..."

     It is the opinion of this office that a College of Osteo-
pathic Medicine duly incorporated and located in Texas is
entitled to have the professor of anatomy and the professor of
surgery of such institution accepted as members of the Anatomical
Board of the State of Texas, upon the presentation by such
professors of anatomy and professors of surgery of credentials
designated by Article 4583.




                            -3402.-
Hon. Raymond F. Blount, page 3         (M-703)


     This office has previously concluded that an osteopath is
a practitioner of medicine within the meaning of the law
(Attorney General's Opinion No. v-1024 (1950)). and the practice
of osteopathy has consistently been held to be within the mean-
ing of the phrase "the practice of medicine." (Attorney General's
Opinion No. O-1298 (1939)). See also Articles 4590e and 4510,
Vernon's Civil Statutes.

                             SUMMARY

               A college of Osteopathic medicine duly
          incorporated and located in Texas is entitled
          to be represented by membership on the Anatomical
          Board of Texas under the provisions of Article
          4583, Vernon's Civil Statutes.




                                                 C. MARTIN
                                       Atto&y    General of Texas

Prepared by Sam Jones
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Ivan Williams
Ken Nordquist
David Longoria
John Banks
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant

                             -3403-